            Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 1 of 33 Page ID #:880


        1        DEBORAH L. STEIN (SBN 224570)
                  DStein@gibsondunn.com
        2        MICHAEL H. DORE (SBN 227442)
                  MDore@gibsondunn.com
        3        GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
        4        Los Angeles, CA 90071
                 Telephone: (213) 229-7164
        5        Facsimile: (213) 229-6164
        6        ORIN SNYDER (pro hac vice application forthcoming)
                  OSnyder@gibsondunn.com
        7        GIBSON, DUNN & CRUTCHER LLP
                 200 Park Avenue
        8        New York, NY 10166-0193
                 Telephone: (212) 351-2400
        9        Facsimile: (212) 351-6335
     10          GRETA B. WILLIAMS (SBN 267695)
                  GBWilliams@gibsondunn.com
     11          GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
     12          Washington, D.C. 20036
                 Telephone: (202) 887-3745
     13          Facsimile: (202) 530-4230
     14          Attorneys for Defendants Rosette Pambakian
                 and Sean Rad
     15
                                    UNITED STATES DISTRICT COURT
     16
                                  CENTRAL DISTRICT OF CALIFORNIA
     17
     18          GREG BLATT,                            Case No. 2:19-CV-07046-MWF-FFM
     19
                                                        Hon. Michael W. Fitzgerald
     20                            Plaintiff,
                       v.                               ROSETTE PAMBAKIAN’S
     21                                                 MEMORANDUM OF POINTS AND
                 ROSETTE PAMBAKIAN and SEAN             AUTHORITIES IN OPPOSITION
     22                                                 TO MOTION TO COMPEL
                 RAD; and DOES 1-10, inclusive,         ARBITRATION AND STAY
     23
                                   Defendants.          LITIGATION
     24
                                                        Hearing Date: November 4, 2019
     25                                                 Hearing Time: 10:00 a.m.
     26                                                 Courtroom:    5A
     27
     28

Gibson, Dunn &
                               OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                      CASE NO. 2:19-CV-07046-MWF-FFM
            Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 2 of 33 Page ID #:881
                                                       TABLE OF CONTENTS
        1                                                                                                                         Page
        2
                 I.     INTRODUCTION ...........................................................................................1
        3
                 II.    RELEVANT FACTUAL BACKGROUND ...................................................3
        4               A.       Before Match Duped Her into “DocuSigning” an Arbitration
        5                        Agreement, Pambakian Declined to Sign a Non-Disclosure
                                 Agreement (“NDA”) .............................................................................3
        6
                        B.       Immediately After Blatt Resigned, Match Sent Pambakian a
        7                        “Policy Recertification” Email Burying a Brand New
        8                        Arbitration Agreement ..........................................................................3
        9               C.       In August 2018, Pambakian (And Others) Filed A Valuation
                                 Case Against Tinder and Match in New York—Which Included
     10                          Allegations Detailing Blatt’s 2016 Sexual Assault of
     11                          Pambakian .............................................................................................5
                        D.       After Filing The New York Complaint, Pambakian and Rad
     12
                                 Made Statements To The Press Discussing The Sexual Assault
     13                          Allegations.............................................................................................6
     14                 E.       Blatt Sues Pambakian in Federal Court Despite Now Claiming
                                 That His Claims Against Her Should Be Arbitrated .............................7
     15
                 III.   ARGUMENT ...................................................................................................8
     16
                        A.       Blatt May Not Enforce the ADR Program Because He Is Not a
     17                          Signatory or a Third Party Beneficiary .................................................8
     18                          1.       The Court, not an arbitrator, must decide if Blatt can
     19                                   force Pambakian to arbitration. ...................................................9
                                 2.       Blatt fails to establish that Match and Pambakian entered
     20
                                          into an agreement for the purpose of “benefiting” Blatt.............9
     21                          3.       Blatt has presented no evidence that the alleged
     22                                   contracting parties expressly intended him to “benefit”
                                          from arbitration with respect to his individual claims,
     23                                   outside his capacity as CEO (or “agent”) of Match. .................12
     24                 B.       The Enforceability of the Summary Agreement And ADR
     25                          Program Is An Issue For The Court To Decide ..................................14
     26                 C.       The Court Should Deny The Motion Because The Summary
                                 Agreement and ADR Program Are Procedurally and
     27                          Substantively Unconscionable, Rendering Them Unenforceable ......16
     28

Gibson, Dunn &
                                                                           i
                                      OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                             CASE NO. 2:19-CV-07046-MWF-FFM
            Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 3 of 33 Page ID #:882
                                                      TABLE OF CONTENTS
                                                           (continued)
        1
                                                                                                                                  Page
        2
                               1.       The Summary Agreement and ADR Program Are
        3
                                        Procedurally Unconscionable ...................................................16
        4                      2.       The Summary Agreement and ADR Program Are
        5                               Substantively Unconscionable ..................................................20
        6              D.      Blatt Cannot Enforce The ADR Program Because He Is In
                               Breach ..................................................................................................23
        7
                       E.      Blatt Waived His Right To Enforce The Summary Agreement .........24
        8
                 IV.   CONCLUSION..............................................................................................25
        9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

Gibson, Dunn &
                                                                         ii
                                    OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                           CASE NO. 2:19-CV-07046-MWF-FFM
            Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 4 of 33 Page ID #:883
                                                     TABLE OF AUTHORITIES
        1                                                                                                                 Page(s)
        2        Cases
        3
                 Armendariz v. Foundation Health Psychcare Services, Inc.,
        4          24 Cal. 4th 83 (2000) ..........................................................................................16
        5        Armstrong v. Michaels Stores, Inc.,
        6          2018 WL 6505997 (N.D. Cal. Dec. 11, 2018)....................................................16

        7        Aviles v. Quik Pick Express, LLC,
                    2015 WL 9810998 (C.D. Cal. Dec. 3, 2015), vacated on other
        8
                    grounds, 703 F. App’x 631 (9th Cir. 2017) ........................................................15
        9
                 Badie v. Bank of Am.,
     10            67 Cal. App. 4th 779 (1998) ...............................................................................14
     11
                 Benaroya v. Willis,
     12            23 Cal. App. 5th 462 (2018) ................................................................................. 9
     13          Brennan v. Opus Bank,
     14             796 F.3d 1125 (9th Cir. 2015) ............................................................................22
     15          Brown v. Dillard’s, Inc.,
                    430 F.3d 1004 (9th Cir. 2005) ............................................................................23
     16
     17          Carbajal v. CWPSC, Inc.,
                   245 Cal. App. 4th 227 (2016) .............................................................................23
     18
     19          Chastain v. Union Sec. Life Ins. Co.,
                   502 F. Supp. 2d 1072 (C.D. Cal. 2007) ............................................................2, 9
     20
                 Chavarria v. Ralphs Grocery Co.,
     21            733 F.3d 916 (9th Cir. 2013) ..................................................................16, 17, 18
     22
                 Circuit City Stores, Inc. v. Adams,
     23             279 F.3d 889 (9th Cir. 2002) ..............................................................................18
     24          City of Indio v. Solomon,
     25             2012 WL 12888854 (C.D. Cal. Jul. 24, 2012)................................................9, 10
     26          Comer v. Micor, Inc.,
     27            436 F.3d 1098 (9th Cir. 2006) ........................................................................9, 12

     28

Gibson, Dunn &
                                                                         iii
                                      OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                             CASE NO. 2:19-CV-07046-MWF-FFM
            Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 5 of 33 Page ID #:884
                                                    TABLE OF AUTHORITIES
                                                          (continued)
        1
                                                                                                                        Page(s)
        2
                 De La Torre v. CashCall,
        3
                   5 Cal. 5th 966, 976 (2018) ..................................................................................17
        4
                 Eiess v. USAA Fed. Sav. Bank,
        5           2019 WL 3997463 (N.D. Cal. Aug. 23, 2019) ...................................................15
        6
                 Farhang v. Indian Institute of Technology,
        7          2010 WL 519815 (C.D. Cal. Jan. 26, 2010) .......................................................10
        8        Ferguson v. Countrywide Credit Indus., Inc.,
        9           298 F.3d 778 (9th Cir. 2002) ..............................................................................17
     10          Fitz v. NCR Corp.,
                    118 Cal. App. 4th 702 (2004) .................................................................18, 20, 22
     11
     12          Flores v. Nature’s Best Distrib., LLC,
                    7 Cal. App. 5th 1, 10-11 (2016) ..........................................................................19
     13
                 Goldman, Sachs & Co. v. City of Reno,
     14
                   747 F.3d 733 (9th Cir. 2014) ..............................................................................16
     15
                 Gutierrez v. Autowest, Inc.,
     16            114 Cal. App. 4th 84 (2003) ...............................................................................20
     17
                 Harper v. Ultimo,
     18            113 Cal. App. 4th 1402 (2003) .....................................................................19, 20
     19          Hess v. Ford Motor Co.,
     20            27 Cal. 4th 516 (2002) ....................................................................................9, 10
     21          Ingle v. Circuit City Stores, Inc.,
     22             328 F.3d 1165 (9th Cir. 2003) ............................................................................21

     23          Letizia v. Prudential Bache Secs., Inc.,
                    802 F.2d 1185 (9th Cir. 1986) ......................................................................12, 13
     24
     25          Magno v. College Network, Inc.,
                   1 Cal. App. 5th 277 (2016) .................................................................................20
     26
                 Martin v. Yasuda,
     27            829 F.3d 1118 (9th Cir. 2016) ............................................................................25
     28

Gibson, Dunn &
                                                                        iv
                                      OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                             CASE NO. 2:19-CV-07046-MWF-FFM
            Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 6 of 33 Page ID #:885
                                                      TABLE OF AUTHORITIES
                                                            (continued)
        1
                                                                                                                             Page(s)
        2
                 Med. Staff of Doctors Med. Ctr. in Modesto v. Kamil,
        3
                   132 Cal. App. 4th 679 (2005) .............................................................................13
        4
                 Mercuro v. Superior Court,
        5          96 Cal. App. 4th 167 (2002) ...............................................................................22
        6
                 O’Hanlon v. JPMorgan Chase Bank, N.A.,
        7          2015 WL 5884844 (C.D. Cal. Oct. 7, 2015).......................................................16
        8        Oracle Am., Inc. v. Myriad Grp. A.G.,
        9          724 F.3d 1069 (9th Cir. 2013) ............................................................................15
     10          OTO, L.L.C. v. Kho,
                   447 P.3d 680 (Cal. 2019) ........................................................................16, 18, 21
     11
     12          Peleg v. Neiman Marcus Grp., Inc.,
                    204 Cal. App. 4th 1425 (2012) ...........................................................................21
     13
                 Pinnacle Museum Tower Assn. v. Pinnacle Market Development (US),
     14
                    LLC,
     15             55 Cal. 4th 223 (2012) ........................................................................................17
     16          Ronay Family Limited Partnership v. Tweed,
     17            216 Cal. App. 4th 830 (2013) .......................................................................11, 14
     18          Schneider Moving & Storage Co. v. Robbins,
     19             466 U.S. 364 (1984) ............................................................................................11

     20          Smith v. Microskills San Diego L.P.,
                   153 Cal. App. 4th 892 (2007) .............................................................................18
     21
     22          Steiner v. Horizon Moving Sys., Inc.,
                    2008 WL 4822774 (C.D. Cal. Oct. 30, 2008) ....................................................25
     23
                 Victoria v. Superior Court,
     24             40 Cal. 3d 734 (1985) ...................................................................................10, 14
     25
                 Statutes
     26
                 Cal. Civ. Code § 1559 ................................................................................................9
     27
     28          Cal. Civ. Code § 1647 ..............................................................................................11

Gibson, Dunn &
                                                                           v
                                      OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                             CASE NO. 2:19-CV-07046-MWF-FFM
            Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 7 of 33 Page ID #:886
                                                      TABLE OF AUTHORITIES
                                                            (continued)
        1
                                                                                                                            Page(s)
        2
                 Cal. Civ. Code § 1648 ..............................................................................................12
        3
        4        Other Authorities

        5        Wright & Miller, 9A Fed. Prac. & Proc. Civ. § 2382 (3d ed.) ................................24
        6
        7
        8
        9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

Gibson, Dunn &
                                                                          vi
                                      OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                             CASE NO. 2:19-CV-07046-MWF-FFM
            Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 8 of 33 Page ID #:887


        1                                      I.    INTRODUCTION
        2              Greg Blatt’s motion to compel arbitration compounds his abuse of process
        3        and should be summarily denied. Despite bringing his personal defamation claims
        4        against Rosette Pambakian in this Court, Blatt now says the claims he filed in court
        5        should be sent to arbitration based on a workplace arbitration agreement between
        6        Match and Pambakian that Blatt did not sign and to which Blatt is not a party or
        7        third-party beneficiary. What is more, Blatt’s defamation claims—which target
        8        statements Pambakian made in connection with a separate New York lawsuit—
        9        arose outside of the workplace, and months after Blatt left Match. We are not
     10          aware of a single court that has allowed a non-signatory, former senior executive to
     11          compel arbitration of personal tort claims concerning conduct that happened
     12          outside the workplace after the executive left the company.
     13                What makes Blatt’s motion all the more troubling is his motive in filing his
     14          defamation lawsuit in the first place. Despite now proclaiming that arbitration is
     15          the appropriate forum (it is not), Blatt says he filed his claims against Pambakian in
     16          court “out of an abundance of caution” because the statute of limitations was about
     17          to expire. Mot. at 5-6. But Blatt’s stated motive is belied by what Blatt did next:
     18          six weeks after filing his first complaint—after the statute of limitations was tolled,
     19          but before he even moved to compel arbitration—Blatt filed an amended complaint
     20          in this Court against Pambakian and Rad, and then launched an all-out media
     21          assault against them the same day based on the juiced-up pleading. Days later,
     22          having achieved his media objectives (by peddling a fictional, victim-blaming
     23          narrative), Blatt told the Court his claims against Pambakian should be litigated in
     24          a private arbitration rather than the public forum he himself selected—not once,
     25          but twice. Blatt’s tactics should not be condoned, and his motion to compel must
     26          be denied.
     27                First, Blatt has not presented the Court with a valid arbitration agreement,
     28          let alone one to which he is a party. This Court, not an arbitrator, must decide “the

Gibson, Dunn &
                                                            1
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
            Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 9 of 33 Page ID #:888


        1        merits of th[is] non-signatory enforcement issue,” and in deciding it, “the federal
        2        policy favoring arbitration falls away.” Chastain v. Union Sec. Life Ins. Co., 502
        3        F. Supp. 2d 1072, 1075, 1076 (C.D. Cal. 2007). Especially where a presumption in
        4        favor of arbitrability does not apply, Blatt cannot credibly claim that he was an
        5        intended “third party beneficiary” of a workplace arbitration agreement that went
        6        into effect after he left the workplace. At best, Blatt is an incidental beneficiary of
        7        the “ADR Program’s” definition of “Company,” which lumps together categories
        8        of entities and individuals who might be sued for conduct attributable to Match.
        9              Second, Blatt has not pointed to any principles that warrant deviating from
     10          the rule that “a party cannot be required to submit to arbitration any dispute which
     11          he has not agreed so to submit.” Chastain, 502 F. Supp. 2d at 1075. The
     12          purportedly ongoing alleged conspiracy to undermine Blatt’s credibility in a New
     13          York lawsuit has nothing to do with the cited workplace arbitration agreement.
     14          Nor is there any evidence that Pambakian intended to provide any benefit to Blatt
     15          in January 2018, months after he was reported for assaulting her, after she had told
     16          Match that she intended to get counsel, and after Match had told her that there was
     17          “no need at all to talk to anyone else in the company about this matter.”
     18                Third, the agreement Blatt seeks to enforce is invalid as a matter of law
     19          because it is procedurally and substantively unconscionable. It is the paradigmatic
     20          contract of adhesion, cloaked in surprise, that unfairly benefits the powerful
     21          drafting party and conflicts with the other party’s reasonable expectations.
     22                Fourth, even if an agreement was formed, Blatt has breached it by pursuing
     23          this action in federal court and simultaneously pursuing a consolidated arbitration
     24          in violation of the arbitration agreement’s clear terms. His pursuit of this action in
     25          court has prejudiced Pambakian and amounts to a waiver of the right to arbitration.
     26                Accordingly, Pambakian respectfully requests that the Court enter an order
     27          denying Blatt’s motion and precluding Blatt from proceeding with the arbitration
     28          that he improperly commenced after filing suit in this Court.

Gibson, Dunn &
                                                       2
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 10 of 33 Page ID #:889


        1                            II. RELEVANT FACTUAL BACKGROUND
        2           A.      Before Match Duped Her into “DocuSigning” an Arbitration
                            Agreement, Pambakian Declined to Sign a Non-Disclosure
        3                   Agreement (“NDA”)
        4                In late April 2017, Match’s Chief Human Resources Officer, Lisa Nelson,
        5        approached Pambakian regarding a report that Blatt sexually assaulted Pambakian at
        6        a holiday party in December 2016. Declaration of Rosette Pambakian (“Pambakian
        7        Decl.”) ¶ 3. But as it became clear that Match sought to protect Blatt with a sham
        8        investigation, on May 4, 2017, Pambakian wrote to Nelson that, “I’m not
        9        comfortable talking about this further until I get some counsel from a lawyer.” Id.
     10          ¶ 5, Ex. A. Shortly thereafter, Nelson wrote back “[t]here’s no need at all to talk to
     11          anyone else in the company about this matter unless you want to.” Id. ¶ 6, Ex. B.
     12                  In or around October 2017, Nelson approached Pambakian with a proposed
     13          NDA and an offer of increased compensation to “put this terrible ordeal behind us.”
     14          Id. ¶ 7. Pambakian declined to sign. See id. Blatt resigned shortly thereafter. FAC
     15          ¶ 65 (alleging that Blatt “left the company in December 2017”); id. ¶ 83 (same).
     16             B.      Immediately After Blatt Resigned, Match Sent Pambakian a “Policy
                            Recertification” Email Burying a Brand New Arbitration Agreement
     17
     18                  On January 17, 2018, one month after Blatt resigned, Pambakian received a

     19          company email entitled “Please DocuSign: Match Group Policy Recertification”

     20          that stated the following:

     21                  MatchGroup requires that ALL employees annually certify their
                         familiarity and compliance with MatchGroup/IAC’s policies,
     22                  including certain critically important policies. We ask that you read
                         through the policies (accessible via the link below) and answer two
     23                  quick questions at the end of each policy. After you read through and
                         answer two questions per policy, you’ll be prompted to sign to certify
     24                  acknowledgement of your review of the policies. This will submit
     25                  your recertification to HR and you will receive a PDF confirmation
                         via email from Adobe Sign. Your certification is due by no later than
     26                  Wednesday, February 28, 2018. In addition, we have included the
                         new alternative dispute resolution program at the end of the
     27                  document. Please review and sign the summary. Thank you for your
     28                  prompt attention.

Gibson, Dunn &
                                                        3
                                  OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 11 of 33 Page ID #:890


        1        Dkt. 19-3, Ex. 1 at 036. The email did not mention “arbitration.” Id.
        2               The email contained a link to a DocuSign file that directed Pambakian to an
        3        electronic document that contained a number of different Match Group/IAC 1
        4        policies. Pambakian Decl. ¶ 9. As she worked her way through these various
        5        policies, Pambakian was prompted at the end of some of them to answer questions
        6        before she could move on to the next one. See id. Instead of simply including the
        7        short five-page ADR Program policy in this document, Match instead included a
        8        two-page summary entitled, “Mutual Agreement to Arbitrate Claims on an
        9        Individual Basis and Summary of the Alternative Dispute Program for California”
     10          (the “Summary Agreement”). See id. ¶ 13.; Dkt. 19-3, Ex. 1 at 028.
     11                 The Summary Agreement is a hybrid of an agreement to arbitrate and a
     12          summary of the ADR Program, which the Summary Agreement says it
     13          “incorporate[s] by reference.” Dkt. 19-3 Ex. 1 at 027-28. Excluding section
     14          headings, the only bolded text contained in the Summary Agreement was found on
     15          the second page, and said nothing about agreeing to arbitrate or waiving a jury trial
     16          right. Id. at 028. Rather, the bold print stated:
     17                 ASSOCIATE ALSO UNDERSTANDS THAT IT IS HIS/HER
                        RESPONSIBILITY TO REVIEW THE MATCH GROUP, INC.
     18                 ALTERNATIVE DISPUTE RESOLUTION PROGRAM WHICH
     19                 CONTAINS ALL OF THE TERMS UNDER WHICH DISPUTES
                        WILL BE RESOLVED UNDER THE PROGRAM. THE PROGRAM
     20                 DOCUMENT IS INCORPORATED BY REFERENCE INTO THIS
                        AGREEMENT. A COMPLETE COPY OF THE PROGRAM CAN BE
     21                 OBTAINED AT THE COMPANY’S HUMAN RESOURCES’ OFFICE
     22                 OR BY ACCESSING MATCHGROUP POLICIES EXTERNAL LINK
                        IN WORKDAY THROUGH A PERSONAL COMPUTER. THE
     23                 PROGRAM CAN BE FOUND IN THE “Policies” SECTION OF THE
                        WORKDAY DASHBOARD.
     24
                 Id. at 028.
     25
     26
     27           1
                      IAC is the parent company of both Tinder and Match Group. Tinder merged
     28               into Match on July 13, 2017.

Gibson, Dunn &
                                                       4
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 12 of 33 Page ID #:891


        1                Match never explained to Pambakian that the ADR Program was an
        2        arbitration agreement; nor did Match ever provide her any opportunity to ask
        3        questions about the ADR Program or negotiate any of its terms. Pambakian Decl.
        4        ¶¶ 12, 13. In fact, Pambakian did not even know that she was signing an arbitration
        5        agreement, or that an alternative dispute resolution policy was related to
        6        arbitration, at the time she apparently affixed her DocuSign acknowledgement to
        7        the two-page Summary Agreement. Id. ¶¶ 12, 17. She only knew that as a
        8        condition of her continued employment at Tinder, she was required to sign all of
        9        the electronic documents that were contained in the DocuSign file. Id. ¶¶ 9, 13, 14.
     10             C.      In August 2018, Pambakian (And Others) Filed A Valuation Case
                            Against Tinder and Match in New York—Which Included
     11                     Allegations Detailing Blatt’s 2016 Sexual Assault of Pambakian
     12                  Seven months later, on August 14, 2018, a group of former and then-current
     13          executives and employees of the online dating startup Tinder (the “Tinder
     14          Plaintiffs”)—including Defendants Pambakian and Rad—brought an action against
     15          Tinder’s parent companies, IAC and Match, in New York Supreme Court for,
     16          among other things, breach of contract and interference with contractual relations.
     17          See FAC ¶ 2; Dkt. 21, Ex. A, Pambakian Decl. ¶ 17. In that complaint, Rad, et al.
     18          v. IAC, et al., No. 654038/2013 (N.Y. Sup. Ct.), Docket No. 2, (the “New York
     19          Complaint”), the Tinder Plaintiffs allege that IAC and Match schemed to
     20          undervalue and eliminate the Tinder Plaintiffs’ stock options in Tinder for the
     21          parent companies’ own benefit. Dkt. 21, Ex. A ¶¶ 7–9; Pambakian Decl. ¶ 17. At
     22          the time the New York Complaint was filed, Blatt was not a director, officer, or
     23          even employee of Match (or any affiliate).
     24                  The New York Complaint alleges that IAC and Match, in furtherance of
     25          their scheme, removed Tinder’s executive leadership and installed their own at the
     26          highest levels of Tinder management—including by removing Rad, a Tinder
     27          cofounder and its CEO between 2012 and December 2016, and replacing him with
     28

Gibson, Dunn &
                                                       5
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 13 of 33 Page ID #:892


        1        Plaintiff Greg Blatt, who at the time was Match’s Chairman and CEO. Dkt. 21, Ex.
        2        A ¶ 12. Once installed as Tinder’s CEO, Blatt worked with IAC and Match to
        3        devalue Tinder on paper and flood the market with disinformation about its
        4        financial performance. Id. ¶¶ 8, 13. The New York Complaint alleges that
        5        IAC/Match then merged Tinder out of corporate existence, cancelling the Tinder
        6        Plaintiffs’ options in the process. Id. ¶ 8.
        7                Further, the New York Complaint alleges that IAC/Match’s scheme was
        8        threatened in December 2016—shortly after Blatt had been named CEO of
        9        Tinder—when Blatt “groped and sexually harassed Rosette Pambakian” at
     10          Tinder’s holiday party. Id. ¶¶ 14, 127–33. According to the New York
     11          Complaint, IAC and Match refused to conduct an independent investigation of the
     12          alleged workplace misconduct “and covered up Blatt’s conduct instead.” Id. ¶ 132.
     13          Match/IAC “kept Blatt in place as Tinder’s ‘interim’ CEO long enough to
     14          complete the private valuation and secret merger of Tinder,” only to announce
     15          Blatt’s “retirement” two weeks after their scheme was concluded. Id. ¶ 14.
     16             D.     After Filing The New York Complaint, Pambakian and Rad Made
     17                    Statements To The Press Discussing The Sexual Assault Allegations
     18                  Within 48 hours of filing the New York Complaint, Pambakian and Rad

     19          made statements to the press concerning their allegations, including those

     20          concerning Blatt’s sexual assault of Pambakian. In December 2018 (one year after

     21          Blatt stepped down as CEO), The Verge and CNN published articles disclosing

     22          emails between Pambakian and Mandy Ginsburg, who replaced Blatt as CEO of

     23          Match. FAC App’x A at 27-34. These articles are addressed in detail in the

     24          Memorandum of Points and Authorities in Support of Defendants’ Special Motion

     25          to Strike Plaintiff Blatt’s First Amended Complaint, Dkt. 20-2 at 7-14.

     26
     27
     28

Gibson, Dunn &
                                                       6
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 14 of 33 Page ID #:893


        1           E.      Blatt Sues Pambakian in Federal Court Despite Now Claiming That
                            His Claims Against Her Should Be Arbitrated
        2
                         On August 5, 2019, Pambakian filed a lawsuit against Blatt, IAC, and Match
        3
                 in L.A. Superior Court alleging, among other things, sexual battery, retaliation, and
        4
                 wrongful termination of her employment. Dkt. 19-2, ¶ 2. On August 13, Blatt and
        5
                 his co-defendants removed that suit to this Court. Id. The same day, Blatt filed
        6
                 this action against Pambakian and Rad for defamation and civil conspiracy. Six
        7
                 weeks later, Blatt filed a First Amended Complaint (“FAC”). Dkt. 18.
        8
                         The FAC alleges that, “[a]s part of their scheme to extract billions of dollars
        9
                 from IAC/InterActiveCorp (‘IAC’) and Match Group, Inc. (‘Match’),”—a clear
     10
                 reference to the New York valuation case—“Pambakian and Rad have conspired to
     11
                 make false allegations of sexual harassment and sexual assault against Blatt with
     12
                 the specific intent to damage Blatt’s good name, personal and professional
     13
                 reputation and credibility.” Id. ¶ 1 (alleging “false accusations in cynical pursuit of
     14
                 a $2 billion windfall”). According to the FAC, “[d]amaging Blatt’s credibility and
     15
                 tarnishing his character are important elements of Pambakian’s and Rad’s
     16
                 litigation strategy in [the New York] action.” Id. ¶ 2.
     17
                         Blatt claims that “under the guise of a litigation funding agreement, Rad
     18
                 promised millions to Pambakian in exchange for her joining the Valuation Lawsuit
     19
                 and making false allegations of sexual harassment against Blatt.” Id. ¶ 3. He
     20
                 further alleges that “Pambakian did not know anything about the central claims of
     21
                 the Valuation Lawsuit; the only way Pambakian’s participation could increase the
     22
                 chances of winning the suit was through the addition of the false allegations
     23
                 concerning sexual harassment against Blatt, allegations that Pambakian was only
     24
                 willing to make after receiving the upfront payment. Securing Pambakian’s false
     25
                 allegations was the driving motive behind these payment arrangements.” Id. ¶ 13.
     26
                         The FAC further alleges that, “as Rad had desired for so long, he now had a
     27
                 lawsuit that contained allegations of ‘sexual harassment and groping’ against Blatt,
     28

Gibson, Dunn &
                                                        7
                                  OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 15 of 33 Page ID #:894


        1        even though such claims had no legal relevance to the central claim that Tinder had
        2        been undervalued. Instead, it was a brazen attempt to gain publicity for what
        3        would otherwise be a run-of-the-mill financial lawsuit, to apply pressure to settle
        4        the lawsuit in an era where most companies would be afraid to challenge assertions
        5        of sexual misconduct, and to tar the character of the person who would likely be
        6        the central witness on behalf of the defendants: Blatt.” Id. ¶ 67. Blatt insists that
        7        Defendants (including unnamed “Does”) conspired “to tarnish Blatt’s reputation
        8        and credibility and to extract billions of dollars of additional compensation in the
        9        Valuation Lawsuit the largest portion of which would go to Rad.” Id. ¶ 132.
     10                  Blatt claims that “Defendants have taken numerous acts in furtherance of
     11          their corrupt agreement, including engaging in a coordinated media strategy to
     12          damage Blatt’s reputation and credibility.” Id. ¶ 133. The FAC alleges that
     13          “Rad, who had by far the largest option stake of any Tinder employee, orchestrated
     14          and directed, and was the primary beneficiary of, the coordinated legal and public
     15          relations campaign.” Id. ¶ 68. It further alleges ongoing (but unidentified)
     16          misconduct outside the workplace (where neither Blatt nor Defendants remain),
     17          claiming that “Defendants are actively engaged in an unlawful conspiracy to
     18          defame Blatt . . . .” Id. ¶ 135 (emphasis added).
     19                                          III.   ARGUMENT
     20             A.      Blatt May Not Enforce the ADR Program Because He Is Not a
     21                     Signatory or a Third Party Beneficiary
     22                  The only party seeking to compel arbitration—plaintiff Blatt, who initially

     23          filed suit in this Court and then amended that complaint more than one month

     24          later—did not sign the arbitration agreement on which he relies. He is not a party

     25          to the agreement and instead claims to be a “third-party beneficiary.” Mem. in

     26          Support of Plf’s Mot. to Compel Arbitration (“Mot.”) at 10. As a threshold matter,

     27          that dooms Blatt’s argument that the Court should presume arbitrability under the

     28          FAA. As the Ninth Circuit has recognized, where the question is whether a

Gibson, Dunn &
                                                        8
                                  OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 16 of 33 Page ID #:895


        1        particular party is bound by an arbitration agreement, “the liberal federal policy
        2        regarding the scope of arbitrable issues is inapposite.” Comer v. Micor, Inc., 436
        3        F.3d 1098, 1104 n.11 (9th Cir. 2006). Contrary to Blatt’s claims, to determine
        4        whether the nonsignatory Blatt can compel Ms. Pambakian to arbitrate, “the Court
        5        is not bound by any stated policy encouraging arbitration.” Chastain v. Union Sec.
        6        Life Ins. Co., 502 F. Supp. 2d 1072, 1075 (C.D. Cal. 2007).
        7                  1.     The Court, not an arbitrator, must decide if Blatt can force
                                  Pambakian to arbitration.
        8
                       It is the Court—and not any arbitrator—who decides “the merits of the non-
        9
                 signatory enforcement issue” in the absence of the FAA presumption of
     10
                 arbitrability. Chastain, 502 F. Supp. 2d at 1076; see id. (noting that the party
     11
                 opposing arbitration “never agreed to submit to the arbitrator the question of
     12
                 arbitrability of claims against” the nonsignatory); accord Benaroya v. Willis, 23
     13
                 Cal. App. 5th 462, 469 (2018) (“The question of whether a nonsignatory is a party
     14
                 to an arbitration agreement is one for the trial court in the first instance.”).
     15
                 In making this determination, the default is that “a party cannot be required to
     16
                 submit to arbitration any dispute which he has not agreed so to submit.” Chastain,
     17
                 502 F. Supp. 2d at 1075 (quotations omitted).
     18
                           2.     Blatt fails to establish that Match and Pambakian entered into
     19                           an agreement for the purpose of “benefiting” Blatt.
     20                “A contract, made expressly for the benefit of a third person, may be
     21          enforced by him at any time before the parties thereto rescind it.” Cal. Civ. Code §
     22          1559 (emphasis added). However, “[a] putative third party’s rights under a
     23          contract are predicated upon the contracting parties’ intent to benefit” it. Hess v.
     24          Ford Motor Co., 27 Cal. 4th 516, 524 (2002) (citation omitted). “Whether a third
     25          party is an intended beneficiary or merely an incidental beneficiary to the contract
     26          involves construction of the parties’ intent, gleaned from reading the contract as a
     27          whole in light of the circumstances under which it was entered.” City of Indio v.
     28

Gibson, Dunn &
                                                       9
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 17 of 33 Page ID #:896


        1        Solomon, 2012 WL 12888854, at *7 (C.D. Cal. Jul. 24, 2012) (citation and internal
        2        quotation marks omitted) (emphasis added).
        3              Here, Blatt fails to meet his “burden of showing that the contracting parties
        4        intended to confer a direct benefit to [him,] the alleged third party beneficiary.”
        5        Farhang v. Indian Institute of Tech., 2010 WL 519815, at *5 (C.D. Cal. Jan. 26,
        6        2010) (citing Alling v. Universal Manuf. Corp., 5 Cal. App. 4th 1412, 1439
        7        (1992)). Blatt argues that because the terms of the Summary Agreement and ADR
        8        Program include Match’s agents within the definition of “Company,” that Blatt is
        9        automatically a third party beneficiary. Blatt’s rudimentary analysis skips over the
     10          core question of whether the “contracting parties” entered the agreement with the
     11          express design of benefiting Blatt (as opposed to themselves). Notably, even if
     12          “literal contract interpretation would result in a benefit to the third party,” that “is
     13          not enough to entitle that party to demand enforcement.” Hess, 27 Cal. 4th at 524;
     14          see Farhang, 2010 WL. 519815, at *5 (“[T]he mere fact that performance of the
     15          contract would inure to the benefit of the third party is insufficient to make the
     16          third party an intended beneficiary.”).
     17                In determining parties’ intent to arbitrate, courts must consider both
     18          “the contractual language and the circumstances under which the agreement was
     19          made.” Victoria v. Superior Court, 40 Cal. 3d 734, 744 (1985) (emphasis added).
     20          Pambakian did not expressly intend to confer any benefits on Blatt. Pambakian
     21          Decl. ¶ 15. Months before signing the Summary Agreement, Pambakian told
     22          Match that she wanted to “get some counsel from a lawyer” about Blatt’s assault.
     23          Id. Ex. A. Match acknowledged her request for counsel, and responded the next
     24          day that “[t]here’s no need at all to talk to anyone else in the company about this
     25          matter unless you want to.” Id., ¶ 6, Ex. B. In this context, it is inconceivable that
     26          Pambakian (or even Match) intended for the Summary Agreement to permit Blatt
     27          to force Pambakian into arbitration—let alone for claims based on alleged
     28          “coordinated tactics to tarnish Blatt’s reputation to drive an anticipated $2 billion

Gibson, Dunn &
                                                       10
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 18 of 33 Page ID #:897


        1        payday in the Valuation Lawsuit.” FAC ¶ 15. See Cal. Civ. Code § 1647 (“A
        2        contract may be explained by reference to the circumstances under which it was
        3        made, and the matter to which it relates.”). These claims are based on events that
        4        occurred outside of the workplace, long after Blatt left Match—undermining any
        5        assertion that the contracting parties intended the claims to be subject to
        6        arbitration.
        7                It is far more likely that Match intended its “ADR Program” to benefit
        8        Match itself. Indeed, the “ADR Program’s” use of the term “Company”
        9        demonstrates that Match was focused more on the company itself than on others
     10          incidentally implicated by the definition of “Company.” See Dkt. 19-5, Ex. 3, at
     11          151 § 3 (articulating when “Company” may seek injunctive relief to prevent
     12          disclosure of trade secrets); Id. § 4.1 (acknowledging that “Company” is engaged
     13          in interstate commerce); id. § 5 (“Company” waiving any and all rights under law
     14          to trial before judge or jury); id. § 9 (requiring “Company” to pay arbitration
     15          costs). 2
     16                  In advancing his third party beneficiary claim, Blatt relies exclusively on
     17          Ronay Family Limited Partnership v. Tweed, 216 Cal. App. 4th 830 (2013), to
     18          argue that “the arbitration clause was intended to benefit Blatt.” Mot. at 11. To
     19          the extent Ronay applies here at all, it is for its recognition of the well-established
     20          principle that “[t]he general rules governing the rights of agents and third party
     21          beneficiaries under contracts between other parties ‘should not be applied so
     22          inflexibly as to defeat the intention of the parties.’” Ronay, 216 Cal. App. 4th at
     23          840 (quoting Schneider Moving & Storage Co. v. Robbins, 466 U.S. 364, 370-71
     24          (1984)). Indeed, as the Ninth Circuit has made clear “[t]o sue as a third-party
     25
                  2
                      In fact, Sean Rad also is a former Tinder officer, but rather than argue that Rad
     26               “gets the benefit” of the arbitration agreement, Blatt directs his motion to
                      compel solely to Ms. Pambakian because “Defendant Rad is not a party to the
     27               arbitration agreement.” Mot. at 2 n.1. Blatt seeks to include himself in the
                      agreement he did not sign because today it suits him. But he surely would
     28               oppose it as nonsensical and unfair under almost any other circumstances.

Gibson, Dunn &
                                                        11
                                  OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 19 of 33 Page ID #:898


        1        beneficiary of a contract, the third party must show that the contract reflects the
        2        express or implied intention of the parties to the contract to benefit the third
        3        party.” Comer, 436 F.3d at 1102 (emphasis added). Blatt fails to show that Ms.
        4        Pambakian intended to give Blatt rights to pursue non-workplace claims that did
        5        not even exist when she purportedly entered into the arbitration agreement. See
        6        FAC ¶¶ 15, 135.
        7                  3.    Blatt has presented no evidence that the alleged contracting
                                 parties expressly intended him to “benefit” from arbitration
        8                        with respect to his individual claims, outside his capacity as
                                 CEO (or “agent”) of Match.
        9
                       Blatt has no basis to claim that Match and Pambakian intended to contract
     10
                 about arbitrating a former CEO’s individual claims arising outside of the
     11
                 workplace and after the CEO left the company. See Cal. Civ. Code § 1648
     12
                 (“However broad may be the terms of a contract, it extends only to those things
     13
                 concerning which it appears that the parties intended to contract.”). Blatt alleges
     14
                 that in August and December 2018, when Blatt was no longer employed by Match
     15
                 or on its board, Pambakian and Rad hurt Blatt’s reputation and led to “deprivation
     16
                 of [his] social relationships” (FAC ¶ 92) by making allegedly defamatory
     17
                 statements in furtherance of a purported conspiracy that began after Blatt left the
     18
                 company. Blatt is asserting these claims in his individual capacity—completely
     19
                 divorced from his role as CEO. There is simply no rational argument, let alone
     20
                 evidence, supporting the notion that the alleged contracting parties expressly
     21
                 intended to confer a former officer with the “benefit” of arbitrating personal claims
     22
                 that post-dated his employment and occurred outside the workplace.
     23
                       Blatt relies on Letizia v. Prudential Bache Secs., Inc., 802 F.2d 1185, 1188
     24
                 (9th Cir. 1986), but Letizia hurts his cause. In that case, the arbitration agreement
     25
                 covered “any dispute arising out of or relating to Letizia’s securities account,” and
     26
                 the defendants’ allegedly wrongful acts “related to their handling of Letizia’s
     27
                 securities account.” Id. at 1186, 1188. But Blatt does not allege that Pambakian
     28

Gibson, Dunn &
                                                       12
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 20 of 33 Page ID #:899


        1        was—like the brokers in Letizia—acting in the scope of her employment when she
        2        allegedly conspired with Mr. Rad and others to defame Blatt. The alleged
        3        conspiracy is not a part of her employment at all. Rather, Blatt alleges it is in
        4        furtherance of a “litigation strategy” for a case 3,000 miles away. Blatt’s core
        5        theory of this case thus takes it outside the scope of an agreement that by its terms
        6        relates to “workplace” disputes. See Med. Staff of Doctors Med. Ctr. in Modesto v.
        7        Kamil, 132 Cal. App. 4th 679, 684 (2005) (“The defamation complained of here no
        8        more concerns the terms of the agreement, than would a punch in the nose during a
        9        dispute over a medical billing.”).
     10                Indeed, the Summary Agreement states in its first sentence: “We understand
     11          that problems can occur even in the best workplaces.” Dkt. 19-3, Ex. 1 at 027
     12          (emphasis added). The ADR Program itself only covers “claims or controversies
     13          involving or in any way concerning [Pambakian’s] application with, employment
     14          with, or termination from, the Company.” Dkt. 19-3, Ex. 3 at 151, § 2. But as
     15          Blatt repeatedly alleges, this action is about a supposed conspiracy in furtherance
     16          of the New York valuation case—not a workplace dispute. See FAC ¶ 2 (alleged
     17          defamation is part of “litigation strategy in that action”); id. ¶¶ 1, 13, 15, 67, 132-
     18          33. Indeed, Blatt identifies Rad (not Pambakian) as the central figure in the
     19          “conspiracy,” demonstrating that this case is not about Pambakian’s “application
     20          with, employment with, or termination from” Tinder. Id. ¶ 68 (alleging Rad
     21          “orchestrated and directed, and was the primary beneficiary of, the coordinated
     22          legal and public relations campaign” on which Blatt premises this lawsuit); id. ¶ 59
     23          (“The timing of Rad’s allegations against Blatt make clear this was all just a tactic
     24          to achieve a greater payout, rather than an attempt to serve justice.”).
     25                Similarly, Blatt’s naming of 10 Doe defendants as part of a conspiracy that
     26          only started “when Rad offered and Pambakian accepted millions of dollars in
     27          exchange for Pambakian . . . making false allegations of sexual harassment against
     28          Blatt” further confirms that this case does not arise out of a workplace dispute. Id.

Gibson, Dunn &
                                                       13
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 21 of 33 Page ID #:900


        1        ¶ 132. Blatt was long gone from Tinder both when the supposed conspiracy was
        2        formed and when the Summary Agreement was supposedly entered into in 2018.
        3        See id. ¶ 83 (Blatt “left Tinder and Match at the end of 2017”). In fact, according
        4        to Blatt, “Defendants are actively engaged in an unlawful conspiracy to defame
        5        Blatt . . . .” Id. ¶ 135 (emphasis added).
        6                  In contrast to Ronay, where the nonsignatory seeking to compel arbitration
        7        was a broker who opened the account at issue and did so as an “agent” of the
        8        signatory company, this case more resembles the California Supreme Court’s
        9        decision in Victoria, which involved an alleged sexual assault by an employee.
     10          In that case, “the employee’s alleged misconduct was entirely outside the scope of
     11          his employment.” 40 Cal. 3d at 745. According to the Victoria court, “[s]urely it
     12          was not contemplated, let alone expected, by either party to the Agreement that this
     13          sort of attack would befall petitioner while she was hospitalized under Kaiser’s
     14          care.” Id. Thus, it was “difficult to conclude that the parties intended and agreed
     15          that causes of action arising from such an attack would be within the scope of the
     16          arbitration clause.” Id. (emphasis in original). The same is true here, where Blatt
     17          alleges a conspiracy outside the workplace that did not exist until months after the
     18          arbitration agreement allegedly was signed.3
     19               B.      The Enforceability of the Summary Agreement And ADR Program
                              Is An Issue For The Court To Decide
     20
                           Even if Blatt did have third party beneficiary status (he does not), the Court
     21
                 should not enforce the Summary Agreement and ADR Program because they are
     22
                 unconscionable, Blatt breached their terms, and Blatt waived his right to enforce
     23
                 them. These all are enforceability issues that must be ruled upon by this Court
     24
     25           3
                      Moreover, the alleged arbitration agreement should be interpreted against
                      Match and its self-described “agent,” Blatt. See Badie v. Bank of Am., 67 Cal.
     26               App. 4th 779, 801 (1998) (If uncertainty is not removed by application of other
                      rules of interpretation, “a contract must be interpreted most strongly against the
     27               party who prepared it.”); Mot. at 11. Indeed, this rule “is applied with
                      particular force in the case of adhesion contracts” such as this one. Badie, 67
     28               Cal. App. 4th at 801; Victoria, 40 Cal. 3d at 742.

Gibson, Dunn &
                                                          14
                                    OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                           CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 22 of 33 Page ID #:901


        1        because, under the ADR Program, only questions about the “scope and
        2        application” of the ADR Program—not its enforceability—are arbitrable. Dkt. 19-
        3        5, Ex. 3 at 153, §13.
        4               Moreover, this Court’s authority does not change merely because of the
        5        ADR Program’s supposed “invocation of the rules of AAA.” Mot. at 9 n.3. While
        6        incorporation of AAA rules may constitute “clear and unmistakable evidence that
        7        the parties agreed to arbitrate arbitrability” under certain circumstances, this is not
        8        one of those circumstances. See Oracle Am., Inc. v. Myriad Grp. A.G., 724 F.3d
        9        1069, 1074 (9th Cir. 2013). First, the ADR Program does not incorporate the AAA
     10          rules; it merely notes that the “applicable” but unidentified AAA rules are one of
     11          many ADR rules that may apply at the discretion of the parties. Dkt. 19-5, Ex. 3 at
     12          152 § 6.4 Second, under standard contract interpretation principles, the express
     13          delegation of issues about the “scope and application” of the ADR Program bars
     14          any implication that the broader AAA delegation rules somehow apply. Finally, as
     15          this Court—along with “the majority of district courts in the Ninth Circuit,” Eiess
     16          v. USAA Fed. Sav. Bank, 2019 WL 3997463, at *7 (N.D. Cal. Aug. 23, 2019)—has
     17          held, even express incorporation of specific rules does not constitute “clear and
     18          unmistakable” evidence of delegation where the party against whom enforcement
     19          is sought is an “inexperienced individual[], untrained in the law.” Aviles v. Quik
     20          Pick Express, LLC, 2015 WL 9810998, at *6 (C.D. Cal. Dec. 3, 2015) (Fitzgerald,
     21          J.), vacated on other grounds, 703 F. App’x 631 (9th Cir. 2017).
     22                 Given the clear “presumption that courts will decide which issues are
     23          arbitrable,” the ADR Program’s mere reference to AAA rules that may apply in a
     24          contract that already expressly delineates the scope of delegation does not
     25          constitute “clear and unmistakable” evidence that Pambakian—a woman not
     26
                 4
                     For the avoidance of doubt that the ADR Program does not expressly
     27              incorporate AAA rules, the ADR Program references the “ADR provider”
                     elsewhere in the ADR Program—not the AAA. See, e.g., Dkt. 19-5, Ex. 3 at
     28              152 §7.

Gibson, Dunn &
                                                       15
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 23 of 33 Page ID #:902


        1        sophisticated in legalese and unfamiliar with alternative dispute resolution at the
        2        time—agreed to delegate the disputes raised in this Opposition to an
        3        arbitrator. See Goldman, Sachs & Co. v. City of Reno, 747 F.3d 733, 738 (9th Cir.
        4        2014) (emphasis added) (citation omitted); Armstrong v. Michaels Stores, Inc.,
        5        2018 WL 6505997, at *8 (N.D. Cal. Dec. 11, 2018) (the “clear and unmistakable
        6        standard is a high bar, and in the face of ambiguity, courts should be reluctant to
        7        find delegation to the arbitrator”); Pambakian Decl. ¶¶ 12-14.
        8           C.      The Court Should Deny The Motion Because The Summary
                            Agreement and ADR Program Are Procedurally and Substantively
        9                   Unconscionable, Rendering Them Unenforceable
     10                  “Because unconscionability is a reason for refusing to enforce contracts
     11          generally, it is also a valid reason for refusing to enforce an arbitration agreement .
     12          . . .” Armendariz v. Foundation Health Psychcare Services, Inc., 24 Cal. 4th 83,
     13          114 (2000). “In California, unconscionability has two elements: procedural
     14          unconscionability and substantive unconscionability.” O’Hanlon v. JPMorgan
     15          Chase Bank, N.A., 2015 WL 5884844, at *2 (C.D. Cal. Oct. 7, 2015). For a
     16          contract to be unconscionable, both elements (procedural and substantive) must be
     17          present, but they “need not be present to the same degree — there is a sliding scale
     18          between the two where more of one can make up for less of the other.” Id. Thus,
     19          where there is “substantial procedural unconscionability…even a relatively low
     20          degree of substantive unconscionability may suffice to render the agreement
     21          unenforceable.” OTO, L.L.C. v. Kho, 447 P.3d 680, 693 (Cal. 2019).
     22                  For the reasons set forth below, the Summary Agreement and ADR Program
     23          are both procedurally and substantively unconscionable.
     24
                            1.    The Summary Agreement and ADR Program Are
     25                           Procedurally Unconscionable
     26                  The Ninth Circuit articulated the standard for procedural unconscionabiliity
     27          as concerning “the manner in which the contract was negotiated and the respective
     28          circumstances of the parties at that time, focusing on the level of oppression and

Gibson, Dunn &
                                                        16
                                  OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 24 of 33 Page ID #:903


        1        surprise involved in the agreement.” Chavarria v. Ralphs Grocery Co., 733 F.3d
        2        916, 922 (9th Cir. 2013). “Oppression” involves “the weaker party’s absence of
        3        choice and unequal bargaining power that results in ‘no real negotiation.’” Id.
        4        “Surprise” addresses “the extent to which the contract clearly discloses its terms as
        5        well as the reasonable expectations of the weaker party.” Id. In other words,
        6        procedural unconscionability “addresses the circumstances of contract negotiation
        7        and formation, focusing on oppression or surprise due to unequal bargaining
        8        power.” Pinnacle Museum Tower Assn. v. Pinnacle Market Development (US),
        9        LLC, 55 Cal. 4th 223, 246 (2012); id. at 247 (“‘Oppression occurs where a contract
     10          involves lack of negotiation and meaningful choice, surprise where the allegedly
     11          unconscionable provision is hidden within a prolix printed form.’”). Here, the
     12          Summary Agreement and ADR Program are procedurally unconscionable for a
     13          host of reasons, including the following:
     14                First, the timing and circumstances by which Pambakian was forced to sign
     15          the Summary Agreement make it procedurally unconscionable. The Summary
     16          Agreement was signed only after Pambakian reported Blatt’s sexual assault to
     17          Match, after she refused to sign an NDA, and after she told Match she wanted to
     18          consult a lawyer about Blatt’s assault. Pambakian Decl. ¶¶ 3-7, 8, 12. In this
     19          context, the Summary Agreement is unconscionable. See De La Torre v.
     20          CashCall, 5 Cal. 5th 966, 976 (2018) (unconscionability analysis considers
     21          “process by which the contractual parties arrived at the agreement and the larger
     22          context surrounding the contract”).
     23                Second, the Summary Agreement is a contract of adhesion. See Ferguson v.
     24          Countrywide Credit Indus., Inc., 298 F.3d 778, 784 (9th Cir. 2002). It was a
     25          standardized form document, prepared by Match, and circulated “to [Pambakian]
     26          and other California employees” to sign without any opportunity for negotiation.
     27          Dkt. 19-3, Ex. 1 at 024 (Alcala Decl. ¶ 7); id. at 036. As her employer, Match had
     28          superior bargaining power over Pambakian, and she believed that to stay employed

Gibson, Dunn &
                                                      17
                                OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                       CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 25 of 33 Page ID #:904


        1        she had no choice but to sign the stack of electronic documents which included the
        2        Summary Agreement. Pambakian Decl. ¶ 9. Pambakian had no opportunity to
        3        negotiate terms. Id. ¶¶ 12-13.
        4              The Ninth Circuit has repeatedly held that “take-it-or-leave-it” employment
        5        arbitration agreements are procedurally unconscionable. See, e.g., Chavarria, 733
        6        F.3d at 922 (finding adhesive take-it-or-leave-it employment arbitration agreement
        7        procedurally unconscionable); Circuit City Stores, Inc. v. Adams, 279 F.3d 889,
        8        893 (9th Cir. 2002) (finding arbitration agreement procedurally unconscionable
        9        because it was a “take or leave it” prerequisite to employment, and job applicants
     10          could not modify the agreement’s terms). Indeed, “[f]ew employees are in a
     11          position to forfeit a job and the benefits they have accrued … solely to avoid the
     12          arbitration terms that are forced upon them by their employer.” Fitz v. NCR Corp.,
     13          118 Cal. App. 4th 702, 722 (2004); see OTO, L.L.C., 447 P.3d at 691 (“economic
     14          pressure” in “post-hiring settings” means court should be “particularly attuned” to
     15          procedural unconscionability issues).
     16                Third, the Summary Agreement did not make clear that, by signing,
     17          Pambakian was agreeing to binding arbitration and waiving her jury rights. Match
     18          sent Pambakian a link to the Summary Agreement in an email titled “Please
     19          DocuSign: Match Group Policy Recertification,” in which the opening sentence
     20          asked employees to “certify their familiarity and compliance with MatchGroup/
     21          IAC’s policies.” Dkt. 19-3, Ex. 1 at 036. In the Summary Agreement itself, Match
     22          falsely stated that employees were “giving up no substantive rights” and “this
     23          Agreement simply governs forum.” Id., Ex. 3 at 149 ¶ 3. This misstatement of the
     24          law to minimize the adhesive document’s effect further shows its gross unfairness.
     25          See Smith v. Microskills San Diego L.P., 153 Cal. App. 4th 892, 896 (2007)
     26          (California courts “recognize that the right to pursue claims in a judicial forum is a
     27          substantial right and one not lightly to be deemed waived.”). Moreover, the only
     28          bold and all caps section of the Summary Agreement merely stated that Pambakian

Gibson, Dunn &
                                                       18
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 26 of 33 Page ID #:905


        1        had the “responsibility to review [the ADR Program],” Dkt. 19-5, Ex. 3 at 150
        2        (emphasis added), omitting any mention that, by signing, she would be committing
        3        to binding arbitration and waiving her jury trial right.
        4              Fourth, the ADR Program is procedurally unconscionable because of the
        5        uncertain and hidden nature of the applicable rules. Where there is either
        6        ambiguity regarding “which set of arbitration rules govern[]” or the applicable
        7        rules are “artfully hidden” because they are “not attach[ed]” to the agreement, then
        8        the agreement is procedurally unconscionable. See Harper v. Ultimo, 113 Cal.
        9        App. 4th 1402, 1405-07 (2003). Both problems are present here. The ADR
     10          Program provides that any arbitration will proceed “in accordance with the
     11          applicable arbitration rules and procedures of the American Arbitration
     12          Association (AAA) or another alternative dispute resolution (ADR) provider
     13          selected by the parties.” Dkt. 19-5, Ex. 3 at 152, § 6. Thus, on its face, the ADR
     14          Program does not disclose “which set of arbitration rules govern[].” Harper, 113
     15          Cal. App. 4th at 1406-07; see also Flores v. Nature’s Best Distrib., LLC, 7 Cal.
     16          App. 5th 1, 10-11 (2016) (agreement to arbitrate voided because no meeting of the
     17          minds on rules).
     18                Moreover, the applicable rules are “artfully hidden.” Blatt argues that the
     19          AAA Employment Rules govern his dispute with Pambakian—even though the
     20          ADR Program does not identify which AAA rules (there are many sets) and
     21          alternatively suggested another set of rules entirely could apply. Dkt. 19-3, Ex. 1
     22          at 096. This matters because arbitration rules can have substantive impact: the
     23          AAA Employment Rules, for example, require the parties to submit to a
     24          confidential arbitration, even though the ADR Program itself imposes no such
     25          requirement. AAA Employment Rule 23. This is procedurally unconscionable,
     26          especially because Match told Pambakian in bold, all caps text that the ADR
     27          Program “contains all of the terms under which disputes will be resolved.”
     28          Dkt. 19-5, Ex. 3 at 150.

Gibson, Dunn &
                                                       19
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 27 of 33 Page ID #:906


        1              Given that the parties did not have a meeting of the minds as to which
        2        arbitration rules applied, Match never provided Pambakian with a copy of the full
        3        set of arbitration rules under which she would be bound. Pambakian Decl. ¶ 11.
        4        Instead, the Agreement directed Pambakian to go outside that document to review
        5        the full terms of the ADR Program, Dkt. 19-5, Ex. 3 at 150, which in turn—Blatt
        6        argues—directed Pambakian to undefined AAA rules. Courts have routinely held
        7        arbitration agreements to be procedurally unconscionable where the plaintiff was
        8        not provided with a copy of the arbitration rules to which the employee will be
        9        bound. See, e.g., Fitz v. NCR Corp., 118 Cal. App. 4th 702, 702, 721 (2004)
     10          (NCR’s “employee-dispute resolution policy” incorporated “arbitration rules that
     11          were not attached and require[d] the other party to go to another source in order to
     12          learn the full ramifications of the arbitration agreement”); Harper, 113 Cal. App.
     13          4th at 1406 (“inability to receive full relief is artfully hidden by merely referencing
     14          the Better Business Bureau arbitration rules, and not attaching those rules to the
     15          contract for the customer to review[,]” which forced the customer to go to another
     16          source); Gutierrez v. Autowest, Inc., 114 Cal. App. 4th 77, 84 (2003) (Gutierrez
     17          “never given or shown a copy of the arbitration rules of the American Arbitration
     18          Association (AAA), the designated arbitration provider”).
     19                Because the ADR Program is a “take it or leave” contract full of hidden and
     20          misleading terms, and because the circumstances under which it was presented to
     21          Pambakian—after she had alleged Blatt assaulted her, after she told Match she was
     22          consulting a lawyer, and after she refused to sign an NDA—the ADR Program is
     23          procedurally unconscionable.
     24                    2.    The Summary Agreement and ADR Program Are
                                 Substantively Unconscionable
     25
                       “Substantive unconscionability pertains to the fairness of an agreement’s
     26
                 actual terms and to assessments of whether they are overly harsh or one-sided.”
     27
                 Magno v. College Network, Inc., 1 Cal. App. 5th 277, 284 (2016). Terms are
     28

Gibson, Dunn &
                                                       20
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 28 of 33 Page ID #:907


        1        substantively unconscionable when they “‘contravene the public interest or public
        2        policy’” or “undermine the nondrafting party’s reasonable expectations.” OTO,
        3        L.L.C., 447 P.3d at 693 (citation omitted). Crucially, “[a] contract’s substantive
        4        fairness ‘must be considered in light of any procedural unconscionability’ in its
        5        making.” Id. at 690 (citation omitted). “[G]iven the substantial procedural
        6        unconscionability here, even a relatively low degree of substantive
        7        unconscionability may suffice to render the agreement unenforceable.” Id. at 693.
        8        The ADR Program on which Blatt seeks to rely is substantively unconscionable
        9        because it is biased and provides Match with unilateral powers that are not
     10          reciprocated to Pambakian. Ingle v. Circuit City Stores, Inc., 328 F.3d 1165, 1170
     11          (9th Cir. 2003) (“Unconscionability refers to ‘an absence of meaningful choice on
     12          the part of one of the parties together with contract terms which are unreasonably
     13          favorable to the other party.’”).
     14                First, the ADR Program provides a unilateral right for Match to amend or
     15          revoke the agreement without providing Pambakian any corresponding right.
     16          Section 16.3 states that the “Program can be modified or revoked in writing only
     17          by the Company’s corporate general counsel or chief human resources
     18          officer[,]” while “[n]o employee of the Company can orally amend, modify or
     19          change the terms of this Program.” Dkt. 19-5, Ex. 3 at 154 (emphasis added). This
     20          provision is unconscionable because it proscribes Pambakian’s ability to terminate
     21          or modify the contract. Ingle, 328 F.3d at 1179 (“the provision affording Circuit
     22          City the unilateral power to terminate or modify the contract is substantively
     23          unconscionable.”); Peleg v. Neiman Marcus Grp., Inc., 204 Cal. App. 4th 1425,
     24          1462 (2012) (provision unconscionable “regardless of whether or not the employer
     25          has exercised its unilateral right to amend, modify, or terminate the agreement; it is
     26          the ability to do so that matters.”) (emphasis in original).
     27                Second, any delegation of questions concerning the ADR Program’s
     28          enforceability to an arbitrator is unconscionable. Blatt argues that the ADR

Gibson, Dunn &
                                                       21
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 29 of 33 Page ID #:908


        1        Program’s “invocation of the rules of AAA…‘constitutes clear and unmistakable
        2        evidence that the parties agreed to arbitrate arbitrability.’” Mot. at 9 n.3. Blatt’s
        3        reading of the ADR Program suggests that an arbitrator must determine the
        4        “existence, scope or validity of the arbitration agreement,” including the
        5        enforceability of the ADR Program, because of the supposed incorporation of
        6        AAA rules. See AAA Employment, Rule 6(a); Brennan v. Opus Bank, 796 F.3d
        7        1125, 1133 (9th Cir. 2015) (“incorporation of the AAA rules [] delegates
        8        enforceability questions to the arbitrator”). But the ADR Program does not
        9        “clearly and unmistakably” delegate questions about the validity and enforceability
     10          of the ADR Program to an arbitrator because the ADR Program’s explicit
     11          delegation provision only puts questions about the “scope and application” of the
     12          ADR Program—not its enforceability—before an arbitrator. Dkt. 19-3, Ex. 3 at
     13          153, § 13. Thus, to the extent the ADR Program could be read to delegate all
     14          questions of arbitrability to an arbitrator, that delegation is substantively
     15          unconscionable because it would deviate from the ADR Program’s express terms.
     16                Third, the ADR Program carves out a right to utilize the court system for
     17          claims “arising out of or related to the unauthorized use, disclosure or
     18          misappropriation of the confidential and/or proprietary information of either
     19          party.” Dkt. 19-5, Ex. 3 at 151, § 3. While the ADR Program, on paper, provides
     20          Pambakian with the same right, in practice this provision is unfairly one-sided, as
     21          Match is far more likely than Pambakian to have trade secrets or other confidential
     22          information that would benefit from this protection. Courts have found arbitration
     23          agreements to be unfairly one-sided where, like here, they compel arbitration of
     24          claims more likely to be brought by the weaker party but exempt from arbitration
     25          the types of claims that are more likely to be brought by the stronger party. Fitz,
     26          118 Cal. App. 4th at 724; Mercuro v. Superior Court, 96 Cal. App. 4th 167, 176
     27          (2003) (arbitration agreement one-sided when covered “some employment-related
     28          claims including employment discrimination but excluded others such as …

Gibson, Dunn &
                                                       22
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 30 of 33 Page ID #:909


        1        equitable relief for unfair competition, unauthorized disclosure of trade secrets or
        2        violation of intellectual property rights”).
        3                Because the ADR Program is both procedurally and substantively
        4        unconscionable, the Court should not enforce it. Although the Court may in its
        5        discretion either sever unconscionable provisions or refuse to enforce the
        6        agreement, California courts generally bar enforcement of an agreement—like the
        7        one here—that is “permeated by unconscionability.” Carbajal v. CWPSC, Inc.,
        8        245 Cal. App. 4th 227, 254 (2016). “An employment arbitration agreement can be
        9        considered permeated by unconscionability if it contains more than one unlawful
     10          provision.” Id. (internal quotation marks and citation omitted). Thus, in Carbajal,
     11          the court upheld refusal to enforce an arbitration agreement that “contain[ed] three
     12          substantively unconscionable terms”—which is the same amount challenged here.
     13          Id. Because it would be unjust to enforce the unconscionable ADR Program, the
     14          Court should deny the Motion.
     15             D.      Blatt Cannot Enforce The ADR Program Because He Is In Breach
     16                  Even if the ADR Program were enforceable against Pambakian—and it is
     17          not—the Motion should be denied because Blatt breached the program’s terms. It
     18          is “[a] bedrock principle of California contract law [] that ‘[h]e who seeks to
     19          enforce a contract must show that he has complied with the conditions and
     20          agreements of the contract on his part to be performed.’” Brown v. Dillard’s, Inc.,
     21          430 F.3d 1004, 1010 (9th Cir. 2005) (citation omitted). In Brown, the Ninth
     22          Circuit applied this principle when an employer breached its arbitration agreement,
     23          thus “depriv[ing] it of the right to enforce that agreement.” Id. at 1010.
     24                  Just like the defendant in Brown, Blatt “clearly breached the arbitration
     25          agreement” by filing his complaint against Pambakian in federal court. See id.;
     26          FAC. Indeed, Blatt explicitly admits in his demand for arbitration that the claims
     27          asserted in the FAC are covered by the ADR Program. Dkt. 19-2, Ex. 2, ¶ 5. This
     28          breach has caused Ms. Pambakian tangible prejudice by ostensibly preserving

Gibson, Dunn &
                                                        23
                                  OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 31 of 33 Page ID #:910


        1        Blatt’s ability to sue for damages regarding statements that otherwise would fall
        2        outside the statute of limitations. In addition, Blatt has affirmatively used this
        3        court action to advance his legal attack on Pambakian. Less than two weeks ago,
        4        Blatt filed a 42-page amended complaint with 104 pages of exhibits. Dkt. 18.
        5        Filing an amended complaint is completely unnecessary to preserve Blatt’s claims.
        6        Far from evincing an intent to arbitrate, Blatt’s filing of the FAC reflects an intent
        7        to use the Court to publicly broadcast his smear campaign against Defendants.
        8                Additionally, Blatt breached the ADR Program by filing a consolidated
        9        arbitration demand with Match and IAC against Pambakian. The ADR Program
     10          states: any “arbitration shall proceed solely on an individual basis without the right
     11          for any claims to be arbitrated as a class, consolidated, collective or representative
     12          action. Claims may not be joined or consolidated unless agreed to by all parties in
     13          writing.” Dkt. 19-5, Ex. 3 at 151, § 2. Despite this provision, Blatt filed a joint
     14          arbitration demand with Match and IAC regarding the claims in the related
     15          Pambakian action, id., Ex. 1 at 044, and seeks to relate the claims in this action to
     16          that consolidated arbitration, id. at 097; see Wright & Miller, 9A Fed. Prac. &
     17          Proc. Civ. § 2382 (3d ed.) (“[i]n the context of legal procedure” consolidations
     18          means, inter alia, combining actions such as when “several actions are pending
     19          between the same parties stating claims that might have been set out originally as
     20          separate counts in one complaint”); see generally id. § 2384 (consolidation occurs
     21          when actions involving same parties based on overlapping facts are combined).
     22                  Finally, to the extent the ADR Program requires a confidential arbitration as
     23          Blatt claims, Blatt breached his confidentiality obligations by publicly filing his
     24          arbitration demands in connection with the Motion. Dkt. 19-4, Ex. 2; Dkt. 19-5,
     25          Ex. 3. Blatt’s breaches require denial of the Motion.
     26             E.      Blatt Waived His Right To Enforce The Summary Agreement
     27                  Blatt also cannot enforce the Summary Agreement because he waived his
     28          right to arbitrate by filing suit against Pambakian in federal court. “[A] party

Gibson, Dunn &
                                                        24
                                  OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                         CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 32 of 33 Page ID #:911


        1        seeking to prove waiver of a right to arbitration must demonstrate: (1) knowledge
        2        of an existing right to compel arbitration; (2) acts inconsistent with that existing
        3        right; and (3) prejudice to the party opposing arbitration resulting from such
        4        inconsistent acts.” Martin v. Yasuda, 829 F.3d 1118, 1124 (9th Cir. 2016) (internal
        5        quotation marks and citation omitted). Each of these elements is established here.
        6              First, Blatt’s arbitration demand evidences his knowledge of his supposed
        7        right to arbitrate. Second, Blatt’s filing of a court action is inconsistent with his
        8        supposed right to arbitrate. See Steiner v. Horizon Moving Sys., Inc., 2008 WL
        9        4822774, at *3 (C.D. Cal. Oct. 30, 2008) (“The second requirement for waiver
     10          exists” due to “filing a lawsuit in lieu of seeking arbitration of [his] claims.”).
     11          Indeed, Blatt has continued litigating this case in court for two months after filing
     12          his complaint—including filing an amended complaint—instead of dismissing it to
     13          solely pursue arbitration. Finally, Pambakian has suffered prejudice.
     14                Prejudice is established when parties “have incurred costs that they would
     15          not otherwise have incurred” or when “defendants have received an advantage
     16          from litigating in federal court that they would not have received in arbitration.”
     17          Martin, 829 F.3d at 1126. Because of Blatt filing this action, Pambakian was
     18          forced to incur costs in drafting and filing an anti-SLAAP motion. Dkt. 20. Blatt
     19          has gained an unfair advantage by getting a preview of Pambakian’s arguments,
     20          which he can use to craft his legal strategy in the arbitration. Additionally, by
     21          litigating parallel actions in court and arbitration, Blatt is attempting to see which
     22          forum provides him with the best result. This is precisely the type of unfair
     23          gamesmanship that establishes prejudice. See Steiner, 2008 WL 4822774, at *3-4
     24          (prejudice based on forum shopping).
     25                                          IV.    CONCLUSION
     26                For the foregoing reasons, the Court should deny Blatt’s Motion.
     27
     28

Gibson, Dunn &
                                                       25
                                 OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                        CASE NO. 2:19-CV-07046-MWF-FFM
         Case 2:19-cv-07046-MWF-FFM Document 26 Filed 10/15/19 Page 33 of 33 Page ID #:912


        1
                 Dated: October 15, 2019           GIBSON, DUNN & CRUTCHER LLP
        2
        3                                          By: /s/ Deborah L. Stein
                                                       Deborah L. Stein
        4
                                                   Attorneys for Defendants Rosette
        5                                          Pambakian and Sean Rad
        6
        7
        8
        9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

Gibson, Dunn &
                                                    26
                              OPPOSITION TO MOTION TO COMPEL ARBITRATION
Crutcher LLP
                                     CASE NO. 2:19-CV-07046-MWF-FFM
